          Case 1:20-cr-00078-AT Document 224 Filed 07/23/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                                                 7/23/2021
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     July 22, 2021
BY CM/ECF
The Honorable Analisa Torres
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Jonell Danforth, 20 Cr. 78 (AT)

Dear Judge Torres:

        The Government and defendant Jonell Danforth have reached an agreement on a pretrial
disposition. The parties have conferred and respectfully request that the Court conduct an in-person
change of plea proceeding on July 29, 2021, a date which the parties understand is convenient for
the Court.

                                                     Respectfully Submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                              By:      /s/ Justin V. Rodriguez
                                                     Andrew K. Chan / Justin V. Rodriguez
                                                     Emily A. Johnson
                                                     Assistant United States Attorneys
                                                     Southern District of New York
                                                     (212) 637-1072 / 2591 / 2409

Cc: Counsel of record (by CM/ECF)


GRANTED. The parties shall appear for an in-person change of plea proceeding on July 29, 2021, at 10:00
a.m. Co-counsel, members of the press, and the public may access the audio feed of the proceeding by
calling (888) 398-2342 or (215) 861-0674 and entering access code 5598827. All of those accessing the
conference, whether in listen-only mode or otherwise, are reminded that recording or rebroadcasting of the
proceeding is prohibited by law.


SO ORDERED.

Dated: July 23, 2021
       New York, New York
